COURT OF APPEALS OF VIRGINIA

Present: Judges Bray, Overton and Bumgardner
Argued at Salem, Virginia

WILLIAM MARSHALL WARD
                                        MEMORANDUM OPINION * BY
v.        Record No. 1164-97-3          JUDGE RICHARD S. BRAY
                                             MAY 19, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                     Richard S. Miller, Judge

          Clinton R. Shaw, Jr., for appellant.
          Ruth Ann Morken, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief)
          for appellee.


     William Marshall Ward (defendant) was convicted in a bench

trial for possession of marijuana with intent to distribute, a

violation of Code § 18.2-248.1.   On appeal, defendant complains

that the evidence was insufficient to prove the requisite intent

to distribute.   We disagree and affirm the conviction.

     The parties are fully conversant with the record and this

memorandum opinion recites only those facts necessary to

disposition of the appeal.

     When the sufficiency of the evidence is challenged on

appeal, we view the record in the light most favorable to the

Commonwealth, granting it all reasonable inferences fairly

deducible therefrom, and the decision will not be disturbed

unless plainly wrong or without evidence to support it.
Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
537 (1975).

     While executing a search warrant at defendant's residence,

Lynchburg police seized a pager, $97 in cash, and a "plastic

baggie" containing 26.52 grams (.935 ounces) of marijuana from

his bedroom.    The packaged marijuana was discovered resting

inside an opened box containing similar plastic "sandwich bags."

Defendant admitted ownership of the marijuana, stating to police

that his girlfriend, Brenda Banks, with whom he shared the

residence, "wasn't dealing drugs," "[t]hat it wasn't hers."     At

trial, Banks denied knowledge of the marijuana and testified

that, although defendant "say [sic] he smokes," she had "never

seen him smoke."   Defendant testified that the marijuana was for

his use only, but police discovered no paraphernalia consistent

with personal consumption.
     Qualified as an expert in the "sale and distribution of

marijuana in the City of Lynchburg," Investigator H.W. Duff

testified that the quantity of marijuana seized had a "street

value" of approximately $530, if divided for distribution into

the customary "dime bag" lots.    He also noted that "drug dealers"

often purchase in "large quantity" to "get a better deal."      Huff

further testified that plastic sandwich bags are commonplace in

the "drug trade . . . to package narcotics to be sold on the

street" and that a "drug dealer will use a pager to be contacted

at any time."

     Defendant argues correctly that "[t]he quantity of the




                                 - 2 -
controlled substance [possessed] is one factor to be considered"

in determining the intended use by an accused.      Davis v.

Commonwealth, 12 Va. App. 728, 733, 406 S.E.2d 922, 925 (1991)

(citations omitted).   However, "[a] small quantity of drugs,

along with other circumstances, may support a conviction of

possession with intent to distribute."     Id.   "Such other

circumstances include the presence of paraphernalia used in

packaging," id., and "the absence of any [evidence] suggestive of

personal use" by an accused.   Glasco v. Commonwealth, 26 Va. App.
763, 775, 497 S.E.2d 150, 156 (1998) (citations omitted).

     Here, although defendant and two defense witnesses refuted

certain circumstantial evidence of defendant's intent to

distribute, it was within the province of the trial court to

assess credibility and disbelieve all or portions of such

testimony.   See Servis v. Commonwealth, 6 Va. App. 507, 525, 371
S.E.2d 156, 165 (1988).   Thus, when viewed without regard to

defendant's evidence, the Commonwealth established that defendant

possessed a bulk quantity of marijuana, consistent with a

purchase by a drug dealer for resale at substantial profit,

together with paraphernalia to facilitate distribution, but not

personal consumption, of the drug.     Defendant's statement to

police further suggested that defendant possessed the marijuana

for purposes of "dealing."   Such evidence provided sufficient

support for the instant conviction.

     Accordingly, we affirm the decision.



                               - 3 -
        Affirmed.




- 4 -